
	
		II
		Calendar No. 656
		110th CONGRESS
		2d Session
		S. 1961
		[Report No. 110–304]
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2007
			Mr. Sessions introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment 
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To expand the boundaries of the Little
		  River Canyon National Preserve in the State of Alabama.
	
	
		1.Little River Canyon National Preserve
			 Boundary ExpansionSection 2
			 of the Little River Canyon National Preserve Act of 1992 (16 U.S.C. 698q) is
			 amended—
			(1)in subsection (b)—
				(A)by striking The Preserve and
			 inserting the following:
					
						(1)In generalThe
				Preserve
						;
				and
				(B)by adding at the end the following:
					
						(2)Boundary expansionThe boundary of the Preserve is modified to
				include the land depicted on the map entitled Little River Canyon
				National Preserve Proposed Boundary, numbered 152/80,004, and dated
				July 31,
				2007December
				2007.
						;
				and
				(2)in subsection (c), by striking
			 map and inserting maps.
			
	
		April 10, 2008
		Reported with an amendment
	
